Citation Nr: 0637892	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of a hereditary 
abnormal bone condition (claimed as disability of the arms 
and legs and bone disease) and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral foot 
deformities and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO last denied reopening the veteran's claim in 
December 1994.  The veteran did not appeal that decision, and 
it is final.

2.  Some of the new evidence submitted subsequent to December 
1994 in support of the veteran's claim is material.

3.  The veteran's hereditary abnormal bone condition that 
affects his arms and legs pre-existed service and was not 
aggravated during his military service.

4.  The veteran's bilateral foot deformities (hallux valgus 
and hammer toes) were not noted on entrance and there is no 
clear and unmistakable evidence that they pre-existed his 
military service.  

5.  The veteran's bilateral foot deformities (hallux valgus 
and hammer toes) are related to his military service.




CONCLUSIONS OF LAW

1.  The December 1994 RO decision that denied reopening the 
veteran's claims is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received and the 
veteran's claims for service connection are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  The veteran's pre-existing multiple hereditary exostoses 
affecting his arms and legs was not aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.306 (2006).

4.  Bilateral hallux valgus and bilateral hammertoe 
deformities were incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was initially provided to the 
veteran in June 2003, prior to the initial AOJ decision, but 
this notice was deficient in that it failed to notify the 
veteran that new and material evidence was needed to reopen 
his claim.  This letter was also deficient in that it failed 
to provide notice to the veteran of the fourth Pelegrini II 
element.  Notice compliant with all the Pelegrini II elements 
was provided, however, in March 2005, subsequent to the 
initial AOJ decision.  Thereafter the veteran's claim was 
readjudicated in September 2005 after affording him with an 
opportunity to respond to the letter, which he did.  Thus the 
Board finds that the late timing in providing fully compliant 
notice to the veteran is nonprejudicial error as the veteran 
has been afforded appropriate notice and subsequent 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board also notes that during the pendency of this appeal, 
the Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established additional requirements with respect to the 
content of notice for reopening claims.  Since the Board is 
reopening the claim, any failure to provide notice as 
specified in Kent is harmless error.  

The Board also notes that the veteran was provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  However, given the partial denial of the veteran's 
claim on the merits, any questions as to a disability rating 
or effective date of the denied element of his claim are 
moot.  As to the granted element, the RO will have an 
opportunity to provide the veteran with appropriate notice 
prior to assigning a disability rating and effective date 
thereby curing any defect in the timing of such notice.  Thus 
the Board finds that the veteran has not been prejudiced by 
VA's failure to provide notice earlier on these elements of 
his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from January 
2003 through October 2004.  The veteran provided private 
medical treatment record, but did not provide a releases for 
VA to obtain any additional records although asked to do so.  
Records from the Social Security Administration were also 
obtained.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  He has not identified any 
additional information not previously considered.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA medical 
opinion was obtained regarding the veteran's claim in January 
2006.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

The RO initially denied service connection for foot pain, 
disabilities of arms and legs and multiple hereditary 
exostoses in a May 1992 rating decision.  In November 1994, 
the veteran filed a new claim for "Ollier's" bone disease.  
The RO took this claim as one to reopen the May 1992 final 
decision.  In December 1994, the RO notified the veteran by 
letter that it was denying reopening the veteran's claim as 
he had failed to submit new and material evidence.  The 
veteran did not appeal the December 1994 decision or submit 
new and material evidence within one year of that decision.

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with either 
prior RO decision.  Therefore, they are final.  38 U.S.C.A. 
§ 7105 (West 2002).

In February 2003, the RO received the veteran's claim to 
reopen for service connection for bone disease and problems 
with his right leg, both feet, and both hands, wrists and 
arms.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed 
on or after August 29, 2001, such as this one, "new" 
evidence is defined as evidence not previously submitted to 
agency decision makers and "material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.
 
The evidence received subsequent to the last denial in 
December 1994 is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

New evidence received since December 1994 consists of the 
veteran's statements; Social Security Administration records, 
including reports of private medical evaluations of the 
veteran in 1985 and 1992; private hospital emergency room 
records from December 1991; and VA treatment records from 
February 2003 through October 2004.  The Social Security 
Administration records reflect that in 1985, findings 
relating to the feet were consistent with findings seen in 
the service medical records.  Since the original denial was 
based on the conclusion that the veteran's disability pre-
existed service, but was not aggravated by service, the post 
service evidence of impairment similar to the findings first 
noted in service, suggests the in-service complaints were not 
isolated flare-ups, but more in the nature of a permanent 
aggravation.  Thus, this raises a reasonable possibility of 
substantiating the claim.  Having found new and material 
evidence, the Board reopens the veteran's claim.  

Where the RO has denied reopening the claim but the Board 
finds that new and material evidence sufficient to reopen the 
claim has been submitted, the Board must first consider 
whether the veteran has been given an opportunity to present 
argument and/or additional evidence on this matter, and 
whether adjudication will violate the prejudice safeguard set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993).   The 
Board finds that, in the present case, there is no prejudice 
to the veteran in proceeding to the merits of his claim.  The 
veteran was advised in the March 2005 notice of what evidence 
was needed to substantiate a claim for service connection.  
Furthermore, the relevant regulations were provided to the 
veteran in the December 2004 Statement of the Case.  The 
veteran was given ample time to respond and present argument 
and evidence in support of his claim, which he did.  Thus he 
has been provided with adequate notice and opportunity to 
present argument and/or additional evidence on this matter.  
Furthermore, to return the case to the RO would not result in 
a determination more favorable to the veteran, nor change the 
current analysis as provided by the Board. See Winters v. 
West, 12 Vet. App. 203 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed.Reg. 49,747 (1992). 

The veteran has claimed service connection for foot pain, 
disability of the arms and legs and bone disease.  The 
medical evidence shows the veteran has a hereditary abnormal 
bone condition affecting his arms and legs.  This hereditary 
condition has been given multiple diagnoses including 
multiple hereditary exostoses, autosomal dominant bony 
dysplasia, metaphyseal dysplasia, Ollier's disease, 
achondroplasia, and Charcot Marie Tooth disease, but is 
basically related to shortened bones and abnormal bony 
growths in the forearms and legs.  (See January 2006 VA 
examination report.)  He is also currently diagnosed to have 
multiple bilateral foot deformities including bilateral 
hallux valgus, bilateral hammertoes and bilateral pes planus.  
(See August 2004 VA Podiatry Consult.)  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The initial question that must 
be resolved in this case is whether the veteran's claimed 
conditions pre-existed his entry into active military service 
in 1980.  

The Board finds that the veteran's hereditary abnormal bone 
condition pre-existed service.  At the veteran's entrance 
examination, he was noted to be of small stature with some 
deformities about his wrists, shoulders and knees.  He was 
sent for an Orthopedic examination.  The examiner stated in 
his report that the veteran is a classical case of multiple 
hereditary exostoses in that he has palpable exostoses over 
the vertebral borders of the scapulae, over the distal 
radiai, at the distal femurs and proximal tibias, and all 
these are classical in that they are rounded, non-tender bony 
fixed masses.  Thus the veteran's hereditary abnormal bone 
condition affecting the arms and legs was noted upon entry 
into service, and the veteran is not entitled to the 
presumption of soundness for this condition.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b) (2006).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2006).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b)(1) (2006).  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

After considering all the evidence, the Board finds that the 
evidence fails to show that the veteran's hereditary abnormal 
bone condition affecting the arms and legs increased in 
severity during service.  At the time of his entrance 
examination, the veteran was not having any trouble with the 
exostoses and was found fit for full military duty.  Except 
for one treatment record in July 1982 when the veteran was 
seen for a possible sprain of the left small finger, there 
are no records of treatment with respect to the arms and legs 
in service, and none addressing the veteran's hereditary 
disability as it effects his arms and legs.  

The first post-service evidence of problems with the 
veteran's arms is from February 1985, when the veteran was 
first examined for Social Security purposes.  He reported 
having no real pain in his arms or hands, but rather he felt 
like he had some decrease in his grip strength.  He was found 
to have shortened ulnas in the forearms with a tilt toward 
the radiai.  The subsequent medical evidence shows the 
veteran's condition worsening from that point with his arms 
and legs becoming painful with increased frequency and 
severity.  

Thus the first evidence of a worsening of the veteran's 
hereditary abnormal bone condition effecting the arms and 
legs was a couple of years after service.  The Board finds, 
therefore, that the preponderance of the evidence is against 
finding that the veteran's hereditary abnormal bone condition 
affecting his arms and legs was aggravated by his military 
service.

The veteran, however, is also seeking service connection for 
foot disability.  As previously indicated, the current 
medical evidence shows the veteran has bilateral hallux 
valgus, bilateral hammertoes and bilateral pes planus.  

Unlike the hereditary condition affecting the veteran's arms 
and legs, the entrance examination did not note any defect or 
deformity of the veteran's feet at that time.  The first 
evidence of any foot deformity is a December 1980 treatment 
record.  The veteran was seen for complaints of right foot 
pain after having tripped down some stairs two weeks before.  
It was noted that the veteran had an abnormal appearing foot 
which he stated had always appeared that way.  The assessment 
was a bruised right foot.  In February 1981, the veteran was 
seen again with complaints of pain in the right foot.  At 
this time, it was noted the veteran had hallux valgus and pes 
cavus of the right foot.  

The veteran underwent a Podiatry consult in October 1981 for 
complaints of bilateral foot pain.  At that time he was 
assessed to have multiple deformities of both feet including 
a shortened third metatarsal in the right foot, hallux valgus 
with bunion bilaterally, and hammertoes of the second through 
fifth digits bilaterally.  Thereafter the veteran was seen 
for complaints of foot pain in November 1981, January 1982, 
April 1982, May 1982 and July 1982.  The veteran received 
several profiles due to his bilateral foot deformities during 
his time in service limiting his physical activity such as 
running.  

Therefore, with regard to the veteran's bilateral foot 
deformities, the presumption of soundness attaches because 
the conditions were not noted upon entrance into service.  
Furthermore, the Board finds that there is no clear and 
unmistakable evidence to rebut the presumption of soundness.  
There are no pre-service treatment records indicating that 
the veteran had any foot deformities prior to service.  
Although the December 1980 treatment record notes that the 
veteran stated his right foot had always appeared abnormal, 
this is insufficient to rebut the presumption.  See e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1995) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); Leshore v. Brown, 8 
Vet. App. 406 (1995) (the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional).  The veteran's statement repeated by 
the medical examiner is, therefore, of no consequence. 

In a January 2006 VA medical opinion report, a VA doctor 
opined that the veteran's condition of abnormal bony 
architecture existed prior to his military service.  The 
examiner included consideration of the veteran's bilateral 
foot deformities in rendering his opinion.  The VA doctor, 
however, focused on the veteran's overall hereditary abnormal 
bone condition and not just the veteran's feet, and the fact 
that there was no permanent injury of his right foot as shown 
by x-ray from the December 1980 trip down the stairs.  He had 
no clinical evidence to support his conclusion that the 
veteran's bilateral foot deformities of hallux valgus and 
hammertoes first diagnosed in service actually preexisted 
service.  Thus his opinion cannot constitute clear and 
unmistakable evidence that these conditions pre-existed the 
veteran's service.  

In addition, the VA doctor's opinion is insufficient to show 
by clear and unmistakable evidence that, even if the 
veteran's bilateral foot deformities pre-existed service, 
that they were not aggravated by service.  The veteran made 
no complaints of and no findings were made of any bilateral 
foot deformities at the time of his entrance examination.  
His complaints of foot pain began five months after he 
entered active duty, and continued throughout most of his 
remaining time in service.  Thus, any pre-existing bilateral 
foot conditions were asymptomatic upon entry into service and 
then clearly worsened during service.  The examiner opined 
that the veteran was "symptomatic through normal progression 
with requirements of military training."  Such an opinion 
begs the question whether the veteran's military service 
aggravated any pre-existing bilateral foot problems, and such 
is not sufficient to constitute clear and unmistakable 
evidence to rebut the presumption of soundness.  The Board 
finds, therefore, that the veteran's feet are deemed to have 
been sound at the time of his entry into active service.  

Having concluded the veteran's feet were normal at entrance, 
his claim will be evaluated for service connection on a 
direct basis.  Service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  In order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Given that his bilateral foot deformities were first 
diagnosed during his military service and he continues to be 
diagnosed with these same deformities, the Board finds that 
service connection is warranted for bilateral hallux valgus 
and bilateral hammertoes which are those deformities 
diagnosed in service.  The Board notes that the veteran also 
has a current diagnosis of bilateral pes planus.  The Board 
does not, however, grant service connection for this disorder 
as the service medical records do not clearly show this 
condition in service.  The only notation of pes planus seen 
in the service medical records is a September 1981 treatment 
note that mentions pes planus on objective examination, but 
the assessment was pes planus versus hallux valgus.  The 
February 1981 treatment note indicates the existence of pes 
cavus (i.e., high arches), which is the opposite of pes 
planus, and pes planus was not diagnosed during the Podiatry 
consult in October 1981.  Furthermore post service medical 
records do not note a diagnosis of pes planus until August 
2004.  Thus the preponderance of the evidence is against 
finding that the veteran's current pes planus is related to 
his military service.

For the foregoing reasons, the Board grants service 
connection for bilateral hallux valgus and bilateral 
hammertoes, but denies service connection for the veteran's 
pes planus and hereditary abnormal bone condition that 
affects his arms and legs.  

The Board notes that the veteran's hereditary abnormal bone 
condition is a congenital defect, which is not generally 
subject to service connection under 38 C.F.R. § 3.303(c) 
(2006).  However, the evidence clearly shows that the 
veteran's physical condition due to this congenital defect 
has worsened over the years to the point he is currently 
considered disabled by the Social Security Administration 
because of it.  Nevertheless, the Board cannot grant service 
connection for his hereditary abnormal bone condition because 
there is simply no evidence in the service medical records 
that this condition was aggravated during service.  The 
service medical records are silent for any complaints of or 
treatment for problems with the veteran's arms and legs.  The 
only consistent treatment shown in service for any of the 
conditions claimed by the veteran was for his feet for which 
service connection is hereby being granted.







ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection of a hereditary 
abnormal bone condition (claimed as disability of the arms 
and legs and bone disease) and bilateral foot pain is 
reopened.

Entitlement to service connection for a hereditary abnormal 
bone condition (claimed as disability of the arms and legs 
and bone disease) is denied.

Entitlement to service connection for bilateral hallux valgus 
and bilateral hammertoes is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


